DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3, 5-6, and 9-12 are objected to because of the following informalities:
Claim 1 recites the limitation “the flat base” in line 4 twice as well as in line 8 once as well as in line 9 once as well as in line 13 once as well as in line 16 once as well as in line 18 once as well as in line 20 once.  It appears the claim should recite “the bendable flat base” in order to maintain consistency with “a bendable flat base” recited in Claim 1, line 3.
Claim 1 recites the limitation “the bend line” in line 5.  It appears the claim should recite “the designated bend line” in order to maintain consistency with “a designated bend line” recited in Claim 1, line 3.
Claim 3 recites the limitation “the flat base” in line 3.  It appears the claim should recite “the bendable flat base” in order to maintain consistency with “a bendable flat base” recited in Claim 1, line 3.
Claim 5 recites the limitation “the said lower portion” in lines 3-4.  It appears the claim should recite “the said unattached
Claim 6 recites the limitation “the flat base” in line 2.  It appears the claim should recite “the bendable flat base” in order to maintain consistency with “a bendable flat base” recited in Claim 1, line 3.
Claim 9 recites the limitation “the flat base” in line 2 as well as in line 3.  It appears the claim should recite “the bendable flat base” in order to maintain consistency with “a bendable flat base” recited in Claim 1, line 3.
Claim 10 recites the limitation “the flat base” in line 2.  It appears the claim should recite “the bendable flat base” in order to maintain consistency with “a bendable flat base” recited in Claim 1, line 3.
Claim 11 recites the limitation “the flat base” in lines 3-4.  It appears the claim should recite “the bendable flat base” in order to maintain consistency with “a bendable flat base” recited in Claim 1, line 3.
Claim 12 recites the limitation “the flat base” in line 2.  It appears the claim should recite “the bendable flat base” in order to maintain consistency with “a bendable flat base” recited in Claim 1, line 3.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “wherein the attachment line substantially coincides with a bend of the bag in its suspended state on the flat base during use” in lines 18-20.  FIGS. 5A-5B shows the base bending and not being a flat base during use.  Therefore, this limitations introduces new matter and must be deleted.
Claims 2-12 are rejected as being dependent on a rejected base claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites the limitation “a brewing” in line 3.  It is unclear if this refers to “brewing” recited in Claim 1, line 12 or to a different brewing.  For purposes of examination Examiner interprets the claims to refer to the same brewing.
Claim 11 recites the limitation “the shape of the cutout is similar to the shape of the edge projection” in lines 4-5.  The term “similar” is defined as “resembling without being identical.”  It is unknown what shapes would read on the “similar” term in view of the dictionary definition of “similar.”  For purposes of examination Examiner interprets the claim to require the cutout and the edge projection to have any similar structure.
Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kataoka US 4,584,101.
Regarding Claim 1, Kataoka discloses a single use infusion package for preparing a beverage (coffee) from an infusible product (coffee powder) (‘101, Column 1, lines 8-13).  The single use infusion package comprises a bendable flat base (support plate 4) which has a designated bend line (transverse centerline 20) (‘101, Column 6, lines 18-41) extending through the bendable flat base (support plate 4) (‘101, Column 6, lines 12-17) and dividing the bendable flat base (support plate 4) into two substantially equal parts situated on both sides of the designated bend line (transverse centerline 20) (‘101, FIGS. 11-12) and a bag (filter sack 5) for insertion of the infusible product (coffee powder) made of fluid permeable material (‘101, Column 4, lines 1-15) wherein the bag (filter sack 5) has an upper portion attached by one side to the bendable flat base (support plate 4) and an unattached lower portion.  An attachment region in which the attached side of the upper portion of the bag (filter sack 5) is attached to the bendable sheet like base (support plate 4) and is situated along an attachment line (non-slitted portions 6a) that intersects the designated bend line (transverse centerline 20) of the bendable flat base (support plate 4) (‘101, FIGS. 11-12) (‘101, Column 4, lines 1-15).
Further regarding Claim 1, the limitations “wherein the flat base and the bag for brewing of the infusible product are mutually arranged and configured to cover a vessel containing a liquid in which the bag is immersed during the brewing of the infusible product to squeeze the liquid from the bag after brewing by bending the flat base and pressing the bag from two opposing sides using the bendable flat base” and “wherein the attachment line substantially coincides with a bend of the bag in its suspended state on the flat base during use” are seen to be recitations regarding the intended use of the “single-use infusion package.”  In this regard, applicant’s attention is invited to MPEP § 2114.I. which states that “an apparatus must be distinguished from the prior art in terms of structure rather than function.”  That is to say, apparatus claims cover what a device is, not what a device does.  If the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the further limitations merely state, for example, the purpose or intended use of the invention, rather than any distinct structural definition of any of the claimed invention's structural limitations, then any limitations regarding the intended use of the device are of no significance to claim construction.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus discloses all the structural limitations of the claim, which Kataoka obviously does.  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.
It is the Office’s position that the further limitations do not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use recited in the present claims does not result in a structural difference 
Regarding Claim 2, Kataoka discloses the bag (filter sack 5) that contains the infusible product (coffee powder 3) is sealed for retention of the infusible product (‘101, Column 10, lines 50-61).
Regarding Claim 3, Kataoka discloses the bag (filter sack 5) for brewing the infusible product is open in its upper portion attached by one side to the bendable flat base for filling the bag (filter sack 5) with the infusible product (‘101, Column 7, lines 41-51).
Regarding Claim 4, Kataoka discloses the bag (filter sack 5) having a substantially rectangular form (‘101, Column 3, lines 51-65).
Regarding Claim 5, Kataoka discloses the unattached lower portion of the bag (filter sack 5) having an edge with a middle area extending downwards with respect to corner areas of the lower portion (‘101, FIG. 7).
Regarding Claim 6, Kataoka discloses the bendable flat base being made of plastic (‘101, Column 3, lines 13-18).
Regarding Claim 7, Kataoka discloses another attachment line (longitudinal centerline 11) intersecting the designated bend line (transverse centerline 20) substantially transversely (‘101, FIGS. 11-12) (‘101, Column 4, lines 1-15).
Regarding Claim 8, Kataoka discloses the attachment line intersecting the designated bend line (transverse centerline 20) slantwise (‘101, FIG. 12).
Regarding Claim 9, Kataoka discloses the bendable flat base (support plate 4) being provided with an edge projection (outboard fingers 19) (‘101, FIGS. 7-9) (‘101, Column 5, lines 13-34).
Further regarding Claim 9, the limitations “for manipulations with the flat base during the brewing” are limitations with respect to the intended use of the single-use means and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.
Regarding Claim 10, Kataoka discloses the bendable flat base (support plate 4) being provided with a cutout (slots 12) (‘101, FIGS. 7-9) (‘101, Column 3, lines 33-50).
Further regarding Claim 10, the limitations “for a spoon during a brewing” are limitations with respect to the intended use of the single-use means and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.  It is known in the art that spoons are often formed with a handle.  The claims do not specify the particular shape or dimensions of the spoon.  The cutout slots 12 of Kataoka are capable of holding a spoon handle based upon the particular dimensions of the cutout slots 12 relative to the spoon handle width.
Regarding Claim 11, Kataoka discloses the edge projections (outboard fingers 19) and the cutout (slots 12) being situated on the opposing edges of the bendable flat 
Regarding Claim 12, Kataoka discloses the designated bend line (transverse centerline 20) of the bendable flat base being a scored line (perforated line) (‘101, Column 6, lines 12-17).

Response to Arguments
Examiner notes that the previous Claim Objections and rejections to 35 USC 112(b) have been withdrawn in view of the amendments.  Examiner also notes that new Claim Objections and rejections to both 35 USC 112(a) and 35 USC 112(b) have been made in view of the amendments.
Applicant's arguments filed January 8, 2021 have been fully considered but they are not persuasive.
Applicant argues on Page 10 of the Remarks that in contrast to Kataoka the claimed invention solves the problems of enhanced carefulness of squeezing an infusion and exactness of the infusion dripping into the vessel with a beverage during squeezing of the bag with a wet product after brewing. And asserts that Kataoka and the claimed invention include different design features reflected in the claims.  Applicant argues that the device of Kataoka is not intended for squeezing the bag after brewing the beverage and does not allow squeezing since the support plate 4 necessarily has a hole on its surface.
Examiner argues that applicant argues limitations with respect to the intended use of the single use infusion package.  In this regard, applicant’s attention is invited to MPEP § 2114.I. which states that “an apparatus must be distinguished from the prior art in terms of structure rather than function.”  That is to say, apparatus claims cover what a device is, not what a device does.  If the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the further limitations merely state, for example, the purpose or intended use of the invention, rather than any distinct structural definition of any of the claimed invention's structural limitations, then any limitations regarding the intended use of the device are of no significance to claim construction.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus discloses all the structural limitations of the claim, which Kataoka obviously does.  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  It is the Office’s position that the further limitations do not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art reference of Kataoka and further that the prior art structure, which is identical and/or obvious in view of the prior art to that set forth in the present claims is capable of performing the recited purpose or intended use.  The filter bag of Kataoka is capable of being squeezed after brewing.  Therefore, this argument is not found persuasive.
Applicant argues on Pages 11-12 of the Remarks that only line 11 is intended for folding in Kataoka and that the Office Action considers a line that intersects the bend line recited in Claim 1 to correspond to fold lines 9c and asserts that lines 9a-9c serve to form the support legs 10 and are not for squeezing the filter paper and asserts that 111b of the filter sack does not cross the longitudinal centerline 11 of the support plate 4.  Applicant argues that Claim 1 recites a line that intersect the said bend line of the flat base.
Examiner notes that fold lines 9a-9c are no longer being relied upon to teach the limitations of a line that intersects a bend line.  Rather, transverse centerline 20 is being relied upon to teach the limitations of the designated bend line.  The reliance on transverse centerline 20 to read on the designated bend line was necessitated by amendment.  Therefore, this argument is moot.
Applicant argues on Pages 14-15 of the Remarks with respect to Claim 3 that Kataoka teaches the filter assembly being hermetically sealed in a wrapper after being filled with coffee powder.  Applicant asserts that Kataoka does not state that the sack can be filled with another brewed product.
Examiner argues that the hermetically sealed embodiment is not being relied upon in the rejection.  An opening is clearly present in the infusion package (‘101, FIGS. 11-12) (‘101, Column 6, lines 1-11) wherein an infusible product is present (‘101, Column 2, lines 3-11).  Therefore, this argument is not found persuasive.
Applicant argues on Pages 15-17 of the Remarks with respect to Claim 5 that FIG. 6 shows that the central axis line 13 of the filter sack is straight whereas the 
Examiner argues FIG. 7 of Kataoka clearly shows the claimed limitations of Claim 5 of “the unattached lower portion of the bag has an edge with a middle area extending downwards with respect to corner areas of the lower portion.”  The lowest point of the filter bag of FIG. 7 reads on the middle area.  This middle area is downward with respect to other corner areas of the lower portion.  Therefore, this argument is not found persuasive.
Examiner notes that applicant’s arguments on Pages 16-17 of the Remarks with respect to Claims 7-8 are moot since Examiner no longer relies upon the fold lines 9a-9c to read on the designated bend line.  The current rejection relies upon the transverse centerline 20 to read on claimed designated bend line.
Applicant argues on Pages 17-18 of the Remarks with respect to Claim 9 that outboard fingers are positioned outside the cup and the inbound fingers of the legs are inserted into the cup to hold the plate on the edge of the cup from both sides.  Applicant asserts that an edge projection recited in Claim 9 is intended not food holding the plate on the cup but for holding the plate in the hands of the user.
Examiner argues that applicant argues limitations with respect to the intended use of the single use infusion package.  In this regard, applicant’s attention is invited to MPEP § 2114.I. which states that “an apparatus must be distinguished from the prior art in terms of structure rather than function.”  That is to say, apparatus claims cover what a device is, not what a device does.  If the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the further limitations merely state, for 
Applicant argues on Pages 18-19 of the Remarks with respect to Claim 10 that Kataoka does not specifically provide a cutout for a spoon.
Examiner argues that it is known in the art that spoons are often formed with a handle.  The claims do not specify the particular shape or dimensions of the spoon.  The cutout slots 12 of Kataoka are capable of holding a spoon handle based upon the particular dimensions of the cutout slots 12 relative to the spoon handle width.  Therefore, this argument is not found persuasive.
Applicant argues on Pages 20-23 that the prior art references of Clarkson, Bailey et al., or Bickel do not teach the limitations of Claim 1.
Examiner notes that no rejection over Clarkson, Bailey et al., or Bickel is being made.  Those references were cited as pertinent prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278.  The examiner can normally be reached on M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICSON M LACHICA/Examiner, Art Unit 1792